Citation Nr: 0931353	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-29 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for service connection 
for nerve damage to the neck.

2.	Entitlement to service connection for a depressive 
disorder as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from June 1946 to 
September 1948.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Clarification of Issues on Appeal

The Board observes the Veteran initially filed a claim for 
loss of nerve of the neck due to surgery for tuberculosis.  
See April 2004 claim.  In a June 2006 statement, the Veteran 
indicated a nerve in his neck was cut to prevent his lung 
from moving, causing his left lung to cease functioning.  The 
Board observes the Veteran was subsequently awarded service 
connection for a respiratory disorder, to include loss of the 
left lung, as secondary to pulmonary tuberculosis.  See 
August 2006 rating decision.  As such, the current decision 
will not address the Veteran's respiratory disorder, and will 
instead address nerve damage to the neck other than that 
resulting in a respiratory disorder.

As a final note, the Board observes that the Veteran's 
representative submitted a claim for service connection for a 
back disorder secondary to service-connected pulmonary 
tuberculosis.  As this issue has not yet been adjudicated, it 
is REFERRED to the RO for its consideration.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.	The competent evidence of record fails to indicate the 
Veteran is diagnosed with nerve damage to the neck area.

2.	A depressive disorder was not proximately caused or 
chronically worsened by the Veteran's service-connected 
disabilities.


CONCLUSIONS OF LAW

1.	Nerve damage to the neck area was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.	A depressive disorder is not proximately due to or 
aggravated by the Veteran's service-connected 
disabilities.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in January 2005.  
The RO's August 2004 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  The appellant has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded a VA contract 
examination for his nerve damage to the neck in October 2004.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
Veteran's depressive disorder claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that his currently 
diagnosed depressive disorder is etiologically related to his 
service-connected disabilities.  As he is not competent to 
provide evidence of a diagnosis or etiology of a condition, 
the record is silent for a nexus.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Veteran has not satisfied all 
the elements of McLendon; therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Nerve Damage to the Neck Area

The Veteran maintains he suffers from nerve damage as a 
result of surgery to treat his service-connected pulmonary 
tuberculosis.  While service treatment records indicate the 
Veteran underwent a left phrenic crush in June 1948, there is 
no evidence chronic residual nerve damage resulted.  In this 
regard, an October 2004 VA contract examination indicated 
sensation of the neck was intact distally with no knots, 
bands or trigger points noted.  

The Board also notes that there is no evidence that the 
Veteran is currently diagnosed with, or is being treated for, 
nerve damage to the neck area.  Without a current diagnosis 
of a disability, the Board cannot grant service connection.  
To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of a chronic disability resulting from 
nerve damage to the neck area.  The Board again notes that, 
as the Veteran has been service-connected for a respiratory 
disorder, the instant decision does not address any residual 
lung or respiratory disorder that may have resulted from the 
June 1948 procedure.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for nerve damage to the neck area, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).

Depressive Disorder

The Veteran asserts that his currently diagnosed depressive 
disorder was is proximately due to or, in the alternative, 
was aggravated by, his service-connected disabilities.  
Initially, the Board observes the Veteran does not contend 
his depressive disorder is directly related to his active 
service.  See, e.g., April 2004 claim for benefits.  As such, 
the Board will not address direct service connection in the 
instant case.  

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  The Board notes that there was a recent amendment 
to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the Veteran.

In the instant case, while the evidence indicates the Veteran 
was diagnosed with a depressive disorder in July 2004, the 
Board notes that the record does not contain competent 
medical evidence or a competent medical opinion establishing 
an etiological link between the Veteran's current depressive 
disorder and his service-connected disabilities.  In 
addition, there is no competent evidence of record that the 
Veteran's service-connected disabilities have caused his 
depressive disorder to increase in severity beyond its 
natural progression.

The Board acknowledges that the Veteran himself has claimed 
his current depressive disorder is the result of or has been 
aggravated by his service-connected disabilities.  However, 
as a layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his 
service connected disabilities are the proximate cause of or 
has aggravated his currently diagnosed depressive disorder.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a depressive disorder, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).




ORDER

Service connection for nerve damage to the neck area is 
denied.

Service connection for a depressive disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


